F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                         DEC 4 2002
                         FOR THE TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk


    UNITED STATES OF AMERICA,

             Plaintiff-Counter-
             Defendant - Appellee,

    v.

    129.97 ACRES OF LAND, MORE OR
    LESS, SITUATED IN DAVIS                            No. 01-4113
    COUNTY, UTAH; EDWIN M.                        D.C. No. 1:97-CV-95-K
    HIGLEY; CARL BOWN; B.C.                             (D. Utah)
    PROPERTIES; MTGLQ INVESTORS,

             Defendants - Appellees,

    LYNN A. JENKINS,

             Defendant-Counter-
             Claimant - Appellant.


                          ORDER AND JUDGMENT            *




Before KELLY , BALDOCK , and LUCERO , Circuit Judges.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Lynn A. Jenkins appeals following the district court’s entry of an Amended

Judgment and Final Order of Condemnation in a suit brought by the United States

to condemn a parcel of land in Davis County, Utah. The government moved to

dismiss Mr. Jenkins’ appeal on standing and res judicata grounds. These are legal

issues which we review de novo.      See United States v. Power Eng’g Co.     , 303 F.3d

1232, 1240 (10th Cir. 2002) (res judicata);         Guides, Ltd. v. Yarmouth Group Prop.

Mgmt., Inc. , 295 F.3d 1065, 1072 (10th Cir. 2002) (standing).

       “Res judicata, or claim preclusion, precludes a party or its privies from

relitigating issues that were or could have been raised in an earlier action,

provided that the earlier action proceeded to a final judgment on the merits.”

King v. Union Oil Co. of Cal. , 117 F.3d 443, 445 (10th Cir. 1997). The record

demonstrates that the district court had earlier determined that Mr. Jenkins, who

was joined as a defendant in the underlying action upon a claim of ownership of

the land in question, had no interest in the property. This determination was

affirmed on appeal. Therefore, the question of Mr. Jenkins’ ownership in the

property is res judicata. Without an ownership interest in the property,


                                              -2-
Mr. Jenkins lacks standing to challenge the district court’s rulings in the

underlying condemnation action.    See United States v. 8136 S. Dobson St.,    125

F.3d 1076, 1087 (7th Cir. 1997).

      Accordingly, the government’s motion to dismiss is GRANTED. Further,

after a review of Mr. Jenkins’ briefs, we conclude that the majority of his

arguments have been raised in previous appeals. Because this is not the first time

Mr. Jenkins has sought to relitigate these issues, we conclude the appeal is

frivolous. This appeal is DISMISSED.



                                                     Entered for the Court



                                                     Bobby R. Baldock
                                                     Circuit Judge




                                         -3-